TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00447-CV


Fleetwood Motor Homes of Indiana, Inc., Appellant

v.


Texas Department of Transportation Motor Vehicle Division, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN203357, HONORABLE PAUL DAVIS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Fleetwood Motor Homes of Indiana, Inc. has filed an unopposed motion
to dismiss the appeal based on the parties' settlement agreement.  See Tex. R. App. P. 42.1(a).  We
grant the motion and dismiss the appeal.


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant's Motion

Filed:   November 18, 2004